*805ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on February 3, 1976 (330 So.2d 116) affirming in part and reversing in part the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 10, 1977 (346 So.2d 56) and mandate now lodged in this court, quashed this court’s judgment with directions to reinstate the judgment of the trial court.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on April 22,1976 is withdrawn, the judgment of this court filed February 3, 1976 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment of the circuit court appealed from is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules).